Case 1:17-cr-00630-ER Document 51 Filed 03/07/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ eee ee eee LLL x
UNITED STATES OF AMERICA UNSEALING ORDER
-— ve 7 17 Cr.630 (ER)
RUJA IGNATOVA,
a/k/a “Cryptoqueen, ”
Defendant.
oe ee ee x

Upon application of the United States of America, by
and through Assistant United States Attorney Nicholas Folly, it
is hereby ORDERED that Superseding Indictments S1 and S4, 17 Cr.
630 (ER), which were filed under seal on October 10, 2017, and
February 6, 2018, be and hereby are unsealed.

SO ORDERED.

Dated: New York, New York

March 7, 2019 Mi 2-=-—

HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
